OPINION ON APPELLANT’S MOTION FOR REHEARING
MILLER, Judge.
Upon reconsideration of appellant’s case, we grant appellant’s motion for rehearing and adopt as the majority opinion Judge Clinton’s dissenting opinion on original submission. The judgment of the trial court is reversed and the cause is reformed to show an acquittal. Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978); Greene v. Massey, 437 U.S. 19, 98 S.Ct. 2151, 57 L.Ed.2d 15 (1978).
ODOM and W.C. DAVIS, JJ., dissent for the reasons set forth in Commissioner DALLY’s opinion on original submission.